Chief Judge BAUM
concurs in part and dissents in part.
I concur with the rejection of Appellant’s first and second assigned errors. I am satisfied that the providence of Appellant’s pleas has been established by the record in this case. I dissent, however, from the rejection of Appellant’s contention in his third assignment that a dismissal is inappropriately severe. I am convinced by certain aspects of this case that a dismissal should not be approved. Appellant has twenty-eight years of active duty service in the Coast Guard and is eligible for retirement. With all that he will lose if separated with a dismissal, I have given special attention to the circumstances surrounding the offenses and the state of his health. Judge Cahill notes that at the time of the offenses, Appellant had experienced a number of financial, medical, and other personal problems. Chief among those, in my *953view, is Ms diagnosis as HIV positive and the psychological impact that can follow from that condition. Judge Cahill also points out that Appellant had no previous disciplinary actions, and had received a number of personal awards for performance of duty in pri- or assignments. Most importantly, when assessing the pumshment warranted by the offenses, I have given great weight to the military judge’s recommendation that the Convenmg Authority consider disapproving the dismissal as an act of clemency. All of these factors have convmeed me that in meetmg our responsibilities under Article 66, UCMJ the dismissal should be set aside.